     Case 2:20-cv-01628-JAM-AC Document 16-1 Filed 12/16/20 Page 1 of 14


 1   ISABELLE L. ORD
     isabelle.ord@dlapiper.com
 2   DLA PIPER LLP (US)
     555 Mission Street, Suite 2400
 3
     San Francisco, CA 94105
 4   Tel: 415.836.2500
     Fax: 415.836.2501
 5
     RAJ N. SHAH (pro hac vice pending)
 6   raj.shah@dlapiper.com
     ERIC M. ROBERTS (pro hac vice pending)
 7
     eric.roberts@dlapiper.com
 8   DLA PIPER LLP (US)
     444 West Lake Street, Suite 900
 9   Chicago, IL 60606
     Tel: 312.368.4000
10   Fax: 312.236.7516
11
     Attorneys for Defendant
12   APPLE INC.

13
                                  UNITED STATES DISTRICT COURT
14
                               NORTHERN DISTRICT OF CALIFORNIA
15
                                         SACRAMENTO DIVISION
16
     DAVID ANDINO, individually and on behalf of     CASE NO. 5:19-CV-04577-JSW
17
     all others similarly situated,
                                                     DECLARATION OF ISABELLE L. ORD
18
                            Plaintiff,               IN SUPPORT OF APPLE INC.’S
                                                     MOTION TO DISMISS AMENDED
19
            v.                                       COMPLAINT
20                                                   Date:        February 23, 2021
     APPLE INC., a California Company,               Time: _      1:30p.m.
21                                                   Courtroom:   6
                               Defendant.            Judge:       Hon. John A. Mendez
22

23

24

25

26

27

28

                                                ORD DECLARATION ISO APPLE’S MOTION TO DISMISS
                                                                  CASE NO. 2:20-CV-01628-JAM-AC
     Case 2:20-cv-01628-JAM-AC Document 16-1 Filed 12/16/20 Page 2 of 14


 1           I, Isabelle L. Ord, hereby declare as follows:

 2           1.      I am a partner with DLA Piper LLP (US), counsel of record to defendant Apple Inc.

 3   (“Apple”) in this action. I submit this declaration in support of Apple’s Motion to Dismiss the

 4   Amended Class Action Complaint filed by of Plaintiff David Andino, individually and on behalf of

 5   all others similarly situated. Unless otherwise indicated, I have personal knowledge of the facts set

 6   forth in this declaration.

 7           2.      Attached as Exhibit A is a true and correct copy of a September 17, 2018 Forbes

 8   article titled “Apple Responds To Disappearing iTunes Movie Purchases Issue.” At my direction, a

 9   copy of this article was accessed through the url https://www.forbes.com/sites/johnarcher/

10   2018/09/17/apple-responds-to-disappearing-itunes-movie-purchases-issue/?sh=44e6945e72b6 and

11   printed on October 30, 2020. I am informed and believe based on investigation of counsel that this

12   is the same article that is referenced in paragraph 20 of the Complaint.

13           I declare under penalty of perjury under the laws of the United States that the foregoing is

14   true and correct and that this declaration was executed this 16th day of December, 2020 at Moraga,

15   California.

16                                               /s/ Isabelle L. Ord
                                                 ISABELLE L. ORD
17

18

19

20

21

22

23

24

25

26

27

28

                                                      1
                                                    ORD DECLARATION ISO APPLE’S MOTION TO DISMISS
                                                                      CASE NO. 2:20-CV-01628-JAM-AC
     Case 2:20-cv-01628-JAM-AC Document 16-1 Filed 12/16/20 Page 3 of 14


 1                                    TABLE OF EXHIBITS

 2                to Declaration of Isabelle L. Ord in Support of Motion to Dismiss
 3    Exhibit Description                                                             Pages
 4       A       September 17, 2018 Forbes article titled “Apple Responds             3-13
 5               To Disappearing iTunes Movie Purchases Issue.”
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  2
                                                                  CASE NO. 5:19-CV-04577-JSW
             ORD DECLARATION ISO APPLE’S MOTION TO DISMISS AND REQUEST FOR JUDICIAL NOTICE
Case 2:20-cv-01628-JAM-AC Document 16-1 Filed 12/16/20 Page 4 of 14




    EXHIBIT A
Case 2:20-cv-01628-JAM-AC Document 16-1 Filed 12/16/20 Page 5 of 14
Case 2:20-cv-01628-JAM-AC Document 16-1 Filed 12/16/20 Page 6 of 14
Case 2:20-cv-01628-JAM-AC Document 16-1 Filed 12/16/20 Page 7 of 14
Case 2:20-cv-01628-JAM-AC Document 16-1 Filed 12/16/20 Page 8 of 14
Case 2:20-cv-01628-JAM-AC Document 16-1 Filed 12/16/20 Page 9 of 14
Case 2:20-cv-01628-JAM-AC Document 16-1 Filed 12/16/20 Page 10 of 14
Case 2:20-cv-01628-JAM-AC Document 16-1 Filed 12/16/20 Page 11 of 14
Case 2:20-cv-01628-JAM-AC Document 16-1 Filed 12/16/20 Page 12 of 14
Case 2:20-cv-01628-JAM-AC Document 16-1 Filed 12/16/20 Page 13 of 14
Case 2:20-cv-01628-JAM-AC Document 16-1 Filed 12/16/20 Page 14 of 14
